DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I claims 1-3 in the reply filed on 9/20/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Holley 2012/0061633A1.
Holley teaches a method of 


1. A method of utilizing a hydraulic displacement mechanism to dislodge a stuck cable (par.0002 pulling wires, the method comprising: inserting the stuck cable through the hydraulic (Par.0033 which teaches a Hydrualic motor) displacement mechanism (See Fig.6 which show cable going through the device); attaching a clamping mechanism to the stuck cable, wherein the clamping mechanism is located proximate to the hydraulic displacement mechanism; and actuating the hydraulic displacement mechanism by injecting hydraulic fluid(this is the hydraulic fluid in the motor) into the hydraulic displacement mechanism such that the hydraulic displacement mechanism engages the clamping mechanism to free the stuck cable.  
2. The method of claim 1, wherein the hydraulic displacement mechanism dislodges the cable by directly applying pulling force to the cable.  See Fig.6 which teaches pulling cables and dislodging cables
3. The method of claim 1, wherein the clamping mechanism is detached after the cable is dislodged. See Fig.6 which teaches pulling cables and dislodging cables
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Applicant should recite the specific structure in detail being used in the method which with the device.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The best art is of rejection the rest is made of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE D WILSON whose telephone number is (571)272-4499. The examiner can normally be reached M-TH 6;30-4;30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO E. AVILES can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEE D. WILSON
Examiner
Art Unit 3723



Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        October 26, 2022